UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended September 30, 2012 OR []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period from to Commission File Number: 000-13959 LML PAYMENT SYSTEMS INC. (Exact name of registrant as specified in its charter) British Columbia ###-##-#### (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) 1680-1140 West Pender Street Vancouver, British Columbia CanadaV6E 4G1 (Address of principal executive offices) (Zip Code) Registrant's Telephone Number, Including Area Code: (604) 689-4440 Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405) of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes []No [X] (not applicable to registrant) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large Accelerated Filed [] Accelerated Filer [] Non-Accelerated Filer [] Smaller Reporting Company [X] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes []No [X] The number of shares of the registrant's Common Stock outstanding as of November 5, 2012 was 28,246,684. Table of Contents LML PAYMENT SYSTEMS INC. FORM 10-Q FOR THE QUARTERLY PERIOD ENDED SEPTEMBER 30, 2012 INDEX Page Number PART I. FINANCIAL INFORMATION Item 1. Consolidated Financial Statements (unaudited) 1 Consolidated Statements of Financial Position (unaudited) at September 30, 2012 and March 31, 2012 1 Consolidated Statements of Earnings and Comprehensive Income (unaudited) for the Three and Six Months Ended September 30, 2012 and 2011 2 Consolidated Statements of Shareholders' Equity (unaudited) for the Three and Six Months EndedSeptember 30, 2012 and 2011 3 Consolidated Statements of Cash Flows (unaudited) for the Three and Six Months Ended September 30, 2012 and 2011 4 Notes to Consolidated Financial Statements (unaudited) 5 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 21 Item 3. Quantitative and Qualitative Disclosures About Market Risk 32 Item 4. Controls and Procedures 32 PART II. OTHER INFORMATION 33 Item 1. Legal Proceedings 33 Item 1A. Risk Factors 34 Item 6. Exhibits 34 SIGNATURE PAGE 36 In this Quarterly Report on Form 10-Q, unless otherwise indicated, all dollar amounts are expressed in United States Dollars. Table of Contents PART I. FINANCIAL INFORMATION ITEM 1. CONSOLIDATED FINANCIAL STATEMENTS LML PAYMENT SYSTEMS INC. CONSOLIDATED STATEMENTS OF FINANCIAL POSITION (In U.S. Dollars, except as noted below) (unaudited) September 30, March 31, ASSETS (Restated – Note 2) Current Assets Cash and cash equivalents $ $ Funds held for merchants Short-term investments Restricted cash (Note 5(b)) Accounts receivable, less allowance of $190,513 (March 31, 2012 - $27,397) Other receivable - Inventory - Corporate taxes receivable Prepaid expenses Total current assets Property and equipment, net Patents Restricted cash (Note 5(b)) Deferred tax assets (Note 7) Goodwill Other intangible assets Other assets Total assets $ $ LIABILITIES Current Liabilities Accounts payable $ $ Accrued liabilities Corporate taxes payable - Funds due to merchants Current portion of obligations under finance lease Current portion of deferred revenue Total current liabilities Obligations under finance lease Total liabilities EQUITY Capital Stock Class A, preferred stock, $1.00 CDN par value, 150,000,000 shares authorized, issuable in series, none issued or outstanding - - Class B, preferred stock, $1.00 CDN par value, 150,000,000 shares authorized, issuable in series, none issued or outstanding - - Common shares, no par value, 100,000,000 shares authorized, 28,246,684 issued and outstanding (March 31, 2012 - 28,246,684) Contributed surplus Warrants Deficit ) ) Accumulated other comprehensive income Total equity Total liabilities and equity $ $ Approved by the Board and authorized for issuance on November 8, 2012 /s/ PatrickH. Gaines /s/ Greg A. MacRae Board of Directors Board of Directors See accompanying notes to the unaudited consolidated financial statements. ~1~ Table of Contents LML PAYMENT SYSTEMS INC. CONSOLIDATED STATEMENTS OF EARNINGS AND COMPREHENSIVE INCOME (In U.S. Dollars, except share data) (unaudited) Three Months Ended Six Months Ended September 30 September 30 (Restated – Note 2) (Restated – Note 2) REVENUE $ COST OF REVENUE GROSS PROFIT OPERATING EXPENSES General and administrative Sales and marketing Product development and enhancement INCOME BEFORE OTHER INCOME (LOSS) AND INCOME TAXES OTHER INCOME (LOSS) Foreign exchange loss ) Interest income ) ) ) INCOME BEFORE INCOME TAXES Income tax expense (recovery) (Note 7) Current Deferred ) ) NET INCOME OTHER COMPREHENSIVE INCOME (LOSS) Unrealized foreign exchange gain (loss) on translation of foreign operations ) ) TOTAL COMPREHENSIVE INCOME $ EARNINGS PER SHARE, basic $ EARNINGS PER SHARE, diluted $ WEIGHTED AVERAGE SHARES OUTSTANDING Basic Diluted See accompanying notes to the unaudited consolidated financial statements. ~2~ Table of Contents LML PAYMENT SYSTEMS INC. CONSOLIDATED STATEMENTS OF SHAREHOLDERS’ EQUITY (In U.S. Dollars) (unaudited) Accumulated Other Common Contributed Comprehensive Shares Amount Surplus Warrants Income (Loss) Deficit Total Balance as at April 1, 2011 $ ) $ Net income (Restated - Note 2) - Change in cumulative translation adjustment - ) - ) Exercise of stock options - Reallocation of contributed surplus on exercise of options - ) - Share-based payments - Balance as at September 30, 2011 (Restated – Note 2) $ ) $ Balance as at April 1, 2012 $ ) $ Net income - Change in cumulative translation adjustment - Share-based payments - Balance as at September 30, 2012 $ ) $ See accompanying notes to the unaudited consolidated financial statements. ~3~ Table of Contents LML PAYMENT SYSTEMS INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (In U.S. Dollars) (unaudited) Three Months Ended Six Months Ended September 30 September 30 (Restated - Note 2) (Restated - Note 2) Operating Activities: Net income $ Adjustments to reconcile net income to net cash (used in) provided by operating activities Amortization of property and equipment Amortization of intangible assets Share-based payments Deferred income taxes ) ) Foreign exchange (gain) loss ) ) Changes in non-cash operating working capital Accounts receivable ) ) ) Other receivable ) - ) - Inventory - ) - Corporate taxes receivable ) ) ) Prepaid expenses Accounts payable and accrued liabilities ) ) Corporate taxes payable ) ) ) Deferred revenue ) Net cash (used in) provided by operating activities ) ) Investing Activities: Acquisition of short term investments - ) - ) Maturity of short term investments - - Acquisition of property and equipment ) Net cash provided by (used in) investing activities ) ) Financing Activities: Proceeds from exercise of stock options - - - Net cash provided by financing activities - - - Effects of foreign exchange rate changes on cash and cash equivalents ) ) (DECREASE)INCREASE IN CASH AND CASH EQUIVALENTS ) ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ Supplemental disclosure of cash flow information Taxes paid $ See accompanying notes to the unaudited consolidated financial statements. ~4~ Table of Contents LML PAYMENT SYSTEMS INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (unaudited) 1. Nature of Operations LML Payment Systems Inc. (a British Columbia company) and its subsidiaries (the "Company"), see Note 3, is a financial payment processor providing electronic payment, risk management, and authentication services primarily to businesses and organizations who use the Internet to receive or send payments.Its corporate office address is 1140 West Pender Street, Suite 1680, Vancouver, British Columbia, Canada.The Corporation links merchants selling products or services to customers wanting to buy them and financial institutions who allow the transfer of payments to occur.The Corporation has partnership arrangements and certified connections to financial institutions, payment processors and other payment service providers in order to enable its customers to safely and reliably conduct e-Commerce.The Corporation provides its electronic payment, authentication and risk management services to over 15,000 businesses and organizations in Canada and the United States of America (“U.S.”).The Corporation also provides check processing solutions including primary and secondary check collection including electronic check re-presentment (RCK) to retailers in the U.S. The Corporation also provides licenses to its intellectual property. The Corporation’s intellectual property estate, owned by subsidiary LML Patent Corp., includes U.S. Patent No. 6,354,491, No. 6,283,366, No. 6,164,528, No. 5,484,988, and No. RE40,220, all of which describe electronic check processing methods. The Corporation is incorporated under the Business Corporations Act (British Columbia) and qualifies as a foreign private issuer in the U.S. for purposes of the Securities Exchange Act of 1934, as amended (the “Exchange Act”).While not required to do so, the Corporation continues to voluntarily report utilizing domestic forms, including annual reports on Form 10-K, quarterly reports on Form 10-Q, and current reports on Form 8-K, with the Securities and Exchange Commission (“SEC”) instead of filing the reporting forms available to foreign private issuers. 2. Restatement of Comparative Figures The Corporation has restated its comparative figures for the fiscal year ended March 31, 2012 and the related three and six month interim periods. The decision to restate these comparative figures was made by the Corporation’s Audit Committee upon management’s recommendation following the identification of an error related to the recognition of revenue that occurred during the fiscal year ended March 31, 2012.The error resulted in a non-material misstatement to the Corporation’s fiscal 2012 year-end consolidated financial statements which the Corporation has determined will need to be adjusted and presented to the comparative amounts in its interim and annual consolidated financial statements for the fiscal year ended March 31, 2013. The general nature and scope of the related error and adjustments are summarized as follows: Error in revenue recognition —The Corporation identified an error relating to the recognition of revenue that occurred during the fiscal year ended March 31, 2012 resulting in a non-material misstatement to the fiscal 2012 year-end consolidated financial statements.An analysis of the Corporation’s billing report during the three months ended June 30, 2012 resulted in the identification of three customers whereby the accounting of the revenue pertaining to these three customers was erroneous.The three customers receive their monthly invoices independent of the Corporation’s automated electronic monthly invoicing systems. The Corporation erroneously recorded to its accounting system revenue from both the electronic invoicing system and the invoices independently sent to these three customers resulting in a duplication of the revenue amounts from these three customers. As a result of this error, revenue for the fiscal year ended March 31, 2012 was overstated by $300,101 and current income tax expense by $78,027.Net income was also overstated by $222,074 from previously reported net income of $6,727,715 to restated net income of $6,505,641.Basic and diluted earnings per share were overstated by $0.01 per share, from $0.24 and $0.23 respectively to $0.23 and $0.22 respectively.Accounts receivable as at March 31, 2012 was overstated $329,905 while corporate taxes payable and current portion of deferred revenue was overstated $78,437 and $28,268, respectively, with a net understatement of the Corporation’s deficit balance at March 31, 2012 of $222,074.For the three and six month periods ended September 30, 2011, revenue was overstated by $85,355 and $92,414, respectively and current income tax expense by $22,193 and $24,028, respectively.There was a net understatement of the Corporation’s deficit balance at September 30, 2011 of $68,386. ~5~ Table of Contents LML PAYMENT SYSTEMS INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (unaudited) 2. Restatement of Comparative Figures (continued) The following tables present the adjustments due to the restatements of the Corporation’s previously issued audited consolidated statement of financial position as of March 31, 2012, unaudited consolidated statements of earnings and comprehensive income for the three and six month periods ended September 30, 2011, and unaudited consolidated statements of cash flows for the three and six month periods ended September 30, 2011: CONSOLIDATED STATEMENTS OF FINANCIAL POSITION AS AT MARCH 31, 2012 (In U.S. Dollars, except as noted below) Previously Reported Adjustments As restated ASSETS (unaudited) Current Assets Cash and cash equivalents $ $ Funds held for merchants Short-term investments Restricted cash Accounts receivable, less allowance of $27,397 $ ) Corporate taxes receivable Prepaid expenses Total current assets ) Property and equipment, net Patents Restricted cash Deferred tax assets Goodwill Other intangible assets Other assets Total assets $ $ ) $ LIABILITIES Current Liabilities Accounts payable $ $ Accrued liabilities Corporate taxes payable $ ) Funds due to merchants Current portion of obligations under finance lease Current portion of deferred revenue ) Total current liabilities ) Obligations under finance lease Total liabilities ) EQUITY Capital Stock Class A, preferred stock, $1.00 CDN par value, 150,000,000 shares authorized, issuable in series, none issued or outstanding - - Class B, preferred stock, $1.00 CDN par value, 150,000,000 shares authorized, issuable in series, none issued or outstanding - - Common shares, no par value, 100,000,000 shares authorized, 28,246,684issued and outstanding Contributed surplus Warrants Deficit ) ) ) Accumulated other comprehensive income ) Total equity ) Total liabilities and equity $ $ ) $ ~6~ Table of Contents LML PAYMENT SYSTEMS INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (unaudited) 2. Restatement of Comparative Figures (continued) CONSOLIDATED STATEMENTS OF EARNINGS AND COMPREHENSIVE INCOME FOR THE THREE MONTHS ENDED SEPTEMBER 30, 2011 (In U.S. Dollars, except share data) (unaudited) Previously Reported Adjustments As restated REVENUE $ $ ) $ COST OF REVENUE GROSS PROFIT ) OPERATING EXPENSES General and administrative Sales and marketing Product development and enhancement INCOME BEFORE OTHER INCOME (LOSS) AND INCOME TAXES ) OTHER INCOME (LOSS) Foreign exchange loss ) ) Interest income ) - ) INCOME BEFORE INCOME TAXES ) Income tax expense (recovery) Current ) Deferred ) NET INCOME ) OTHER COMPREHENSIVE LOSS Unrealized foreign exchange loss on translation of foreign operations ) ) TOTAL COMPREHENSIVE INCOME $ $ ) $ EARNINGS PER SHARE, basic and diluted $ $ ) $ WEIGHTED AVERAGE SHARES OUTSTANDING Basic Diluted ~7~ Table of Contents LML PAYMENT SYSTEMS INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (unaudited) 2. Restatement of Comparative Figures (continued) CONSOLIDATED STATEMENTS OF EARNINGS AND COMPREHENSIVE INCOME FOR THE SIX MONTHS ENDED SEPTEMBER 30, 2011 (In U.S. Dollars, except share data) (unaudited) Previously Reported Adjustments As restated REVENUE $ $ ) $ COST OF REVENUE GROSS PROFIT ) OPERATING EXPENSES General and administrative Sales and marketing Product development and enhancement INCOME BEFORE OTHER INCOME (LOSS) AND INCOME TAXES ) OTHER INCOME (LOSS) Foreign exchange loss ) ) Interest income - INCOME BEFORE INCOME TAXES ) Income tax expense (recovery) Current ) Deferred ) NET INCOME ) OTHER COMPREHENSIVE (LOSS) INCOME Unrealized foreign exchange losson translation of foreign operations ) ) TOTAL COMPREHENSIVE INCOME $ $ ) $ EARNINGS PER SHARE, basic $ $ ) $ EARNINGS PER SHARE, diluted $ $ ) $ WEIGHTED AVERAGE SHARES OUTSTANDING Basic Diluted ~8~ Table of Contents LML PAYMENT SYSTEMS INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (unaudited) 2. Restatement of Comparative Figures (continued) CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE THREE MONTHS ENDED SEPTEMBER 30, 2011 (In U.S. Dollars) (unaudited) Previously Reported Adjustments As restated Operating Activities: Net income $ $ ) $ Adjustments to reconcile net income to net cash provided by operating activities Amortization of property and equipment Amortization of intangible assets Share-based payments Deferred income taxes Foreign exchange loss Changes in non-cash operating working capital Accounts receivable Corporate taxes receivable ) ) Prepaid expenses Accounts payable and accrued liabilities ) ) Corporate taxes payable ) Deferred revenue ) ) ) Net cash provided by operating activities - Investing Activities: Acquisition of short term investments ) ) Acquisition of property and equipment ) ) Net cash used in investing activities ) - ) Effects of foreign exchange rate changes on cash and cash equivalents ) - ) INCREASE IN CASH AND CASH EQUIVALENTS - Cash and cash equivalents, beginning of period - Cash and cash equivalents, end of period $ - $ Supplemental disclosure of cash flow information Taxes paid $ $ ~9~ Table of Contents LML PAYMENT SYSTEMS INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (unaudited) 2. Restatement of Comparative Figures (continued) CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE SIX MONTHS ENDED SEPTEMBER 30, 2011 (In U.S. Dollars) (unaudited) Previously Reported Adjustments As restated Operating Activities: Net income $ $ ) $ Adjustments to reconcile net income to net cash provided by operating activities Amortization of property and equipment Amortization of intangible assets Share-based payments Deferred income taxes Foreign exchange loss Changes in non-cash operating working capital Accounts receivable ) ) Corporate taxes receivable ) ) Prepaid expenses Accounts payable and accrued liabilities ) ) Corporate taxes payable ) ) ) Deferred revenue ) ) ) Net cash provided by operating activities - Investing Activities: Acquisition of short term investments ) ) Acquisition of property and equipment ) ) Net cash used in investing activities ) - ) Financing Activities: Proceeds from exercise of stock options Net cash provided by financing activities - Effects of foreign exchange rate changes on cash and cash equivalents ) - ) DECREASE IN CASH AND CASH EQUIVALENTS ) - ) Cash and cash equivalents, beginning of period - Cash and cash equivalents, end of period $ - $ Supplemental disclosure of cash flow information Taxes paid $ $ ~10~ Table of Contents LML PAYMENT SYSTEMS INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (unaudited) 3. Basis of Presentation These unaudited interim consolidated financial statements, including comparatives, have been prepared in accordance with International Accounting Standard (“IAS”) 34 “Interim Financial Reporting”.The accounting policies used in preparing these interim consolidated financial statements are consistent with the accounting policies used in the preparation of the Corporation’s annual consolidated financial statements for the year ended March 31, 2012. These unaudited interim consolidated financial statements do not include all disclosures required by International Financial Reporting Standards (“IFRS”) for annual consolidated financial statements and, accordingly, should be read in conjunction with the Corporation’s audited consolidated financial statements for the year ended March 31, 2012 presented under IFRS.The results for the three month and six month periods ended September 30, 2012 may not be indicative of the results that may be expected for the full fiscal year or any other period. The unaudited interim consolidated financial statements are presented in United States Dollars, except when otherwise indicated. These consolidated financial statements include the accounts of the Corporation and its wholly owned subsidiaries as set out below. All significant inter-company balances and transactions have been eliminated on consolidation. CANADA UNITED STATES Legacy Promotions Inc. LML Corp. Beanstream Internet Commerce Inc. (“Beanstream”) LML Patent Corp. LML Payment Systems Corp. Beanstream Internet Commerce Corp. 4. Significant Accounting Policies (a) Inventory The Corporation’s inventory is comprised of credit card magnetic stripe readers used to communicate with mobile devices. Inventory is recorded at the lower of cost and net realizable value. The cost of inventory is comprised of purchase costs and costs incurred in bringing the inventories to their present location and condition. Net realizable value is the estimated selling price in the ordinary course of business less the estimated costs of completion and the estimated selling costs. (b) New standards and interpretations not yet adopted Standards issued but not yet effective up to the date of issuance of the Corporation’s consolidated financial statements are listed below.This listing is of standards and interpretations issued which the Corporation reasonably expects to be applicable at a future date.The Corporation intends to adopt those standards when they become effective.The Corporation has yet to assess the full impact of these standards on the interim consolidated financial statements. IFRS 9 - Financial Instrument:Classification and Measurement IFRS 9 was issued in November 2009.This standard is the first step in the process to replace IAS 39 Financial Instruments: Recognition and Measurements.IFRS 9 introduces new requirements for classifying and measuring assets and liabilities, which may affect the Corporation’s accounting for its financial instruments.The standard is not applicable until annual periods beginning on or after January 1, 2015 but is available for early adoption, however, the Corporation does not currently intend to early adopt this standard. ~11~ Table of Contents LML PAYMENT SYSTEMS INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (unaudited) 4. Significant Accounting Policies (continued) IFRS 10 - Consolidated Financial Statements The Corporation will be required to adopt IFRS 10 Consolidated Financial Statements (“IFRS 10”) effective for annual periods beginning on or after January 1, 2013, with earlier application permitted. IFRS 10 replaces the consolidation requirements in IAS 27 Consolidated and Separate Financial Statements (“IAS 27”) and interpretation SIC-12 Consolidation—Special Purpose Entities (“SIC-12”). IFRS 10 provides a revised definition of control and related application guidance so that a single control model can be applied to all entities. IFRS 10 also enhances disclosures about consolidated and unconsolidated entities to be published in a separate comprehensive disclosure standard related to involvement in other entities. The Corporation has not early adopted this standard. IFRS 12 - Disclosure of Interests in Other Entities IFRS 12 provides the required disclosures for interests in subsidiaries and joint arrangements.These disclosures will require information that will assist users of financial statements to evaluate the nature, risks and financial effects associated with an entity’s interests in subsidiaries and joint arrangements.This standard is not applicable until annual periods beginning on or after January 1, 2013. IFRS 13 – Fair Value Measurement IFRS 13 is a comprehensive standard for fair value measurement and disclosure requirements for use across all IFRS standards.The new standard clarifies that fair value is the price that would be received to sell an asset, or paid to transfer a liability in an orderly transaction between market participants, at the measurement date.It also establishes disclosures about fair value measurement.Under existing IFRS, guidance on measuring and disclosing fair value is dispersed among the specific standards requiring fair value measurement and in many cases does not reflect a clear measurement basis or consistent disclosures.This standard is not applicable until annual periods beginning on or after January 1, 2013. IAS 1 Financial Statement Presentation The Corporation will be required to adopt the amendments to IAS 1 Financial Statement Presentation (“IAS 1”) effective for annual periods beginning on or after July 1, 2012. These amendments improve the presentation of components of other comprehensive income (“OCI”). The amendments to this standard do not change the nature of the items that are currently recognized in OCI, but requires presentational changes. 5. Financial Instruments (a) The Corporation classifies its cash and cash equivalents, funds held for merchants, short-term investments, restricted cash, accounts receivable and other receivable as loans and receivables measured at amortized cost using the effective interest rate method. Accounts payable, certain accrued liabilities and funds due to merchants are classified as other financial liabilities measured at amortized cost using the effective interest rate method. The carrying value of the Corporation’s financial assets and liabilities is considered to be a reasonable approximation of fair value due to their immediate or short term maturity or their ability for liquidation at comparable amounts. ~12~ Table of Contents LML PAYMENT SYSTEMS INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (unaudited) 5. Financial Instruments (Continued) Carrying value and fair value of financial assets and liabilities as at September 30, 3012 and March 31, 2012 are summarized as follows: September 30, 2012 March 31, 2012 (As restated – Note 2) Carrying Value Fair Value Carrying Value Fair Value Loans and receivables $ Other financial liabilities $ (b) Restricted cash Under the terms of the processing agreement with one of the Corporation’s processing banks, the Corporation pledged a deposit of $175,000 (March 31, 2012 - $175,000) against charge back losses.Non-current restricted cash represents funds held by a third party processor as security for the Corporation’s merchant accounts. (c) Market Risk Currency Risk The Corporation’s functional currency is the U.S. dollar except for the Corporation’s Canadian Beanstream subsidiary whose functional currency is the Canadian dollar.Movements in the foreign currency exchange rate between the Canadian and U.S. dollar will give rise to gains and losses to the Corporation due to the existence of cash balances and other monetary assets and liabilities denominated in a currency other than the functional currency of each entity within the consolidated group. Significant losses may occur due to significant balances of cash and cash equivalents and short-term investments held in Canadian dollars (U.S. dollars for Beanstream) that may be affected negatively by an increase in the value of the U.S. dollar as compared to the Canadian dollar (Canadian dollar as compared to the U.S. dollar for Beanstream). The Corporation has not hedged its exposure to foreign currency fluctuations. As at September 30, 2012 and March 31, 2012, the Corporation is exposed to currency risk through its cash and cash equivalents, restricted cash, funds held for merchants, accounts receivable, accounts payable, accrued liabilities, and funds due to merchants denominated in Canadian dollars (U.S. dollars for Beanstream). Based on the foreign currency exposure as at September 30, 2012 and March 31, 2012 and assuming all other variables remain constant, a 10% depreciation or appreciation of the Canadian dollar against the U.S. dollar would result in an increase/decrease of $258,221 and $88,613, respectively, in the Corporation’s foreign currency loss/gain. As at September 30, 2012 and March 31, 2012 the Corporation’s Canadian Beanstream subsidiary was exposed to currency risk on the translation of its financial instruments to U.S. dollars. Beanstream’s financial instruments are translated into U.S. dollars at rates of exchange in effect at the balance sheet date. Gains and losses arising on the translation of Beanstream’s financial instruments are reported as a cumulative translation adjustment which is a component of accumulated other comprehensive income. Based on the foreign currency exposure as at September 30, 2012 and March 31, 2012 and assuming all other variables remain constant, a 10% depreciation or appreciation of the Canadian dollar against the U.S. dollar would result in an increase/decrease of $32,121 and $212,574, respectively, in the Corporation’s other comprehensive income. ~13~ Table of Contents LML PAYMENT SYSTEMS INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (unaudited) 5. Financial Instruments (continued) Interest Rate Risk Interest rate risk is the risk that the fair value or future cash flows of a financial instrument will fluctuate because of changes in market interest rates. The Corporation’s exposure to interest rate risk is limited as its cash and payment processing accounts earn minimal interest. Other Price Risk Other price risk is the risk that the future value or cash flows of a financial instrument will fluctuate because of changes in market prices. Exposure to price risk is low as the Corporation’s cash management policy is to invest excess cash in high grade/low risk investments over short periods of time. (d) Credit Risk Credit risk is the risk of a financial loss if a customer or counter party to a financial instrument fails to meet its contractual obligations. Any credit risk exposure on cash balances is considered negligible as the Corporation places funds or deposits only with major established banks in the countries in which it has payment processing services. The credit risk arises primarily from the Corporation’s trade receivables from customers. On a regular basis, the Corporation reviews the collectability of its trade accounts receivable and establishes an allowance for doubtful accounts based on its best estimates of any potentially uncollectible accounts. As at September 30, 2012, the balance of the Corporation’s allowance for doubtful accounts was $190,513 (March 31, 2012 - $27,397).The Corporation has good credit history with its customers and the amounts due from them are usually received as expected. Pursuant to their respective terms, gross accounts receivable are aged as follows at September 30, 2012: 0-30 days $ 31-60 days 61-90 days Over 90 days due $ Concentration of credit risk Financial instruments that potentially subject the Corporation and its subsidiaries to concentrations of credit risk consist principally of cash and cash equivalents, short-term investments and accounts receivable. Cash and cash equivalents and short-term investments are invested in major financial institutions in the U.S. and Canada. Such deposits may be in excess of insured limits and are not insured in other jurisdictions. Management believes that the financial institutions that hold the Corporation’s investments are financially sound and, accordingly, relatively minimal credit risk exists with respect to these investments. The accounts receivable of the Corporation and its subsidiaries are derived from sales to customers located primarily in the U.S. and Canada. The Corporation performs ongoing credit evaluations of its customers. The Corporation generally does not require collateral. An allowance for doubtful accounts is determined with respect to those amounts that the Corporation has determined to be doubtful of collection.At September 30, 2012, three customers accounted for 23%, 8% and 6% of the Corporation’s accounts receivable balance (March 31, 2012 – 21%, 11%, and 7%). ~14~ Table of Contents LML PAYMENT SYSTEMS INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (unaudited) 5. Financial Instruments (continued) The other receivable balance as at September 30, 2012 is comprised of certain costs, including certain investment banking, travel, legal and accounting fees and other miscellaneous transaction expenses, relating to the pending arrangement (see Note 10) between the Corporation and Digital River, Inc. ("Digital River") pursuant to which Digital River will, indirectly through LML Acquisition Corp., acquire all of the issued and outstanding common shares of the Corporation (the “Arrangement”). Pursuant to the terms of the Arrangement Agreement, all costs and expenses associated with the Arrangement will be the obligation of Digital River following the closing of the Arrangement. However, if the Arrangement does not close, the Corporation will be liable for these costs and will be required to expense the amounts accordingly. (e) Liquidity Risk Liquidity risk is the risk that the Corporation will not be able to meet its financial obligations as they become due. The Corporation continuously monitors actual and forecasted cash flows to ensure, as far as possible, there is sufficient working capital to satisfy its operating requirements. September 30, 2012 Total Less than 1 year 1-3 years 4-5 years After 5 years Contractual Obligations, at September 30, 2012 Accounts payable and accrued liabilities $ $ $
